DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was considered by the examiner.  All references were considered except for the cited non-patent literature which was lined through because a copy of said document was not provided.  
Drawings
The drawings received on 10/27/2021 were accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 14, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, it is unclear how the singular first memory location can correspond to multiple locations within different memory devices.  Clarification is required.
Regarding Claims 14 and 16, it is not clear where the commit or evict commands are being transferred from nor is it clear what is receiving the respective portion of the data set as claimed.  
Regarding Claim 17, It is unclear what applicant intends to claim.  The limitations as presented are confusing thus making it difficult to recognize what the determining step is determining and between which devices the transfer is of the data set is occurring.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 7, 8, 10, 11, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. [US 2017/0177541] in view of Mishima [US 10,956,347].
Claim 1, Berman et al. discloses the method, comprising: generating a command to transfer a data set from a first memory location within a memory system to a second memory location within the memory system [ par. 0019, 0030]; and transmitting a first command to the memory system via one or more first channels [one of many buses as shown in Fig. 2 such as CPU coupled to PCIe Switch and data buses between CPU and system memory] and a second command to the memory system via one or more second channels different than the one or more first channels [as seen in Fig. 2; see also par. 0019-0022], the first command associated with data transfer between a first memory device and a second memory device of the memory system and the second command associated with data transfer between a third memory device and a fourth memory device of the memory system [transfer commands as a result of first and second interrupts, par. 0019-0031].  Berman et al. does not teach but Mishima discloses dividing the command into a set of sub-commands, wherein each sub- command of the set of sub-commands corresponds to a respective portion of the data set [Claim 1]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Berman et al. to include division of data transfer requests as disclosed by Mishima since doing so improves readout efficiency [Col. 2, lines 54-60].
Claim 2, Berman et al. in view of Mishima discloses the method of claim 1, further comprising: determining a mapping between an address associated with a respective portion of the data set and a location within the memory system [par. 0024 and 0033], wherein the location within the memory system corresponds to one of the first memory device, the second memory device, the third memory device, or the fourth memory device, and wherein transmitting the first subset of the set of sub-commands and the second subset of the set of sub-commands is based at least in part on the mapping [mapping information in the form of the NVMe command address range and a special memory mapped PCIe address range in the storage device act as the interface for the host to communicate with the storage device, par. 0037].
Claim 3, Berman et al. in view of Mishima discloses the method of claim 2, further comprising: transmitting, to the memory system and prior to transmitting the first subset of the set of sub-commands and the second subset of the set of sub-commands , an indication of the mapping, wherein transmitting the first subset of the set of sub-commands and the second subset of the set of sub-commands is based at least in part on the indication of the mapping [use of the mapping for transmission of data, par. 0033 and 0037].
Claim 7, Berman et al. in view of Mishima discloses the method of claim 1, wherein the first memory device and the third memory device comprise a first type of memory and the second memory device and the fourth memory device comprise a second type of memory [transfer of data between different types of memory; Col. 1, line 44-52].
Claim 8, Berman et al. in view of Mishima discloses the method of claim 1, wherein the memory system comprises a multi- tier memory system, wherein a first Dual In-line Memory Module (DIMM) of the multi-tier memory system comprises the first memory device and the second memory device and a second DIMM of the multi-tier memory system comprises the third memory device and the fourth memory device [Multi tier system as shown in Fig. 1 of Mishima].
Claim 10 is rejected using the same rationale as Claim 1. 
Claim 11 is rejected using the same rationale as Claims 2 and 3.
Claim 18, Berman et al. in view of Mishima discloses the method of claim 10, wherein one of the first memory device or the second memory device comprises high density memory and one of the third memory device and the fourth memory device comprises high density memory [wherein MVMe may be implemented as high density memory].
Claim 19 is rejected using the same rationale as Claim 8. 
Claim 20 is rejected using the same rationale as Claim 1 wherein Fig 2 of Berman shows the interfaces as claimed.  
Claims 4, 5, 6, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Berman et al. [US 2017/0177541] in view of Mishima [US 10,956,347] further in view of Tadepalli et al. [US 9,081,669].
Claim 4, Berman et al. in view of Mishima discloses the method of claim 1, further comprising: transmitting, to the memory system, an access command to be executed [par. 0019 and 0030].  Berman et al. in view of Mishima does not teach but Tadepalli et al. discloses that the transmission is concurrent with executing a sub-command of the first subset of the set of sub-commands, the access command indicating for the memory system to transfer a second data set between the first memory device and a host device [Claim 1; wherein the transfer of data is being performed in the background while the host is allowed to concurrently access either the NVRAM or the nonvolatile PPM].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Berman et al. in view of Mishima to include concurrent commands since doing so increases system efficiency.
Claim 5, Berman et al. in view of Mishima further in view of Tadepalli et al. discloses the method of claim 4, wherein the sub-command of the first subset of the set of sub-commands comprises a commit command associated with data transfer from the second memory device to the first memory device, and the access command comprises a read command [wherein the commit command is represented by the disclosed completion command and indication, par. 0019].
Claim 6, Berman et al. in view of Mishima further in view of Tadepalli et al. discloses the method of claim 4, wherein the sub-command of the first subset of the set of sub-commands comprises an evict command associated with data transfer from the first memory device to the second memory device, and the access command comprises a write command [wherein a transfer command is an eviction of data from one location to another, par. 0019].
Claim 12 is rejected using the same rationale as Claim 4. 
Claim 13 is rejected using the same rationale as Claim 5.
Claim 15 is rejected using the same rationale as Claim 6.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-13, 15, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,182,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in the claims of the instant application are found within the claims of Patent No. 1,182,090.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133